Citation Nr: 0107795	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-04 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits in the 
amount of $7,942.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The veteran served on active duty from January 1965 to April 
1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1999 decision of the Committee 
on Waivers and Compromises at the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
This decision denied waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits in the 
amount of $7,942.00.


FINDINGS OF FACT

1.  In January 1997, the RO granted the appellant VA 
nonservice-connected disability pension benefits.

2.  The evidence indicates that between October 1997 and 
April 1998, the appellant received benefits from the Social 
Security Administration.  

3.  In November 1998, the RO terminated the appellant's 
nonservice-connected pension benefits, effective December 1, 
1997; this action resulted in an overpayment of $7,942.  

4.  There is no evidence to show that the appellant advised 
VA of his receipt of benefits from the Social Security 
Administration prior to November 1998; the overpayment was 
created by intentional failure to report income on the part 
of the appellant for the purpose of retaining VA benefits, 
the overpayment was the result of bad faith on the part of 
the appellant.  




CONCLUSION OF LAW

There was bad faith on the part of the appellant in the 
creation of the overpayment of pension benefits in the amount 
of $7,942, and waiver of recovery of the overpayment is 
barred.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim arises from the veteran's application for waiver 
of recovery of an overpayment of nonservice-connected 
disability pension benefits.  There is no issue as to 
substantial completeness of the application.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. 
§ 5102).  There is no issue as to the availability of VA or 
private medical records that the veteran has identified as 
pertinent to his claim, and VA is in receipt of sufficient 
information to proceed.  Accordingly, VA's duty to assist the 
claimant has been satisfied.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b) and 
(c)).  In addition, the veteran has been advised of the 
evidence that would be necessary for him to substantiate his 
claim, by means of the statement of the case that has been 
issued during the appellate process.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified at 38 U.S.C. 
§ 5103(a)).  The Board therefore finds that the requirements 
set forth in the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096, (2000), with regard to notice 
and development of the veteran's claim, have been satisfied.  

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, his 
contentions go to the question of his relative degree of 
fault in the creation of the debt.  Because the appellant has 
not questioned the validity of the indebtedness, and because 
the Board is satisfied that the debt was properly created, 
that question need not be examined further.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  Also of note is that 
the RO considered the facts in this case, and concluded that 
the appellant had demonstrated bad faith in the creation of 
the overpayment now at issue.  Notwithstanding this, however, 
the Board must render an independent determination in this 
regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
For the reasons that follow, the Board agrees with this 
conclusion, and finds that waiver is precluded pursuant to 38 
U.S.C.A. § 5302(c) due to bad faith.  

In January 1997, the appellant filed his claim for pension.  
Review of the appellant's claim (VA Form 21-526), shows that 
he indicated that he was not receiving any benefits from the 
Social Security Administration.  He further reported that he 
had not worked since October 1996, that he had no current 
income, and that his income was $10,000 for the last 12 
months.  

In January 1997, the RO granted nonservice-connected pension.  
In letters, dated February 4, 1997 and February 6, 1997, the 
appellant was notified that the rate of VA pension depends on 
income, and that it was indicated that he did not have any 
income from January 1, 1997.  It was also indicated that he 
received no income from the Social Security Administration.  
He was told that he must notify VA immediately if income is 
received from any source.  Both of the RO's February 1997 
letters indicate that a VA Form 21-8768 was attached.  This 
form advised the appellant that he was required to promptly 
report any change in his income or number of dependents.  

In a letter, dated June 19, 1998, the RO notified the 
appellant that it was proposed that his pension payments be 
terminated due to excess income.  Specifically, he was 
notified that he had been receiving benefits from the Social 
Security Administration.  The appellant was told that he had 
60 days to submit evidence in opposition to the proposed 
termination of his pension payments, and that he may request 
a hearing.  There is no record of a response.  

In a letter dated November 5, 1998, the RO notified the 
appellant that his pension payments had been terminated due 
to excess income effective December 1, 1997.  Specifically, 
it was indicated that he had countable annual income of 
$9,084 from the Social Security Administration, that the 
maximum annual rate was $3,902, and that his countable annual 
income exceeded the maximum annual rate by $5,112.  This 
action resulted in an overpayment of $7,942.00.

In December 1998, the RO received the appellant's Financial 
Status Report (VA Form 20-5655) (hereinafter "FSR") in 
which he reported receiving $773 per month from the Social 
Security Administration.  

In a letter, received in January 1999, the appellant 
requested a waiver, arguing that he had informed the RO of 
his receipt of Social Security Administration benefits in a 
phone call.  He also argued that he had requested that his 
claim for Social Security Income (SSI) be withdrawn, and that 
he had sent a copy of this request to the RO.  In this 
regard, the claims file contains a "Request for Withdrawal 
of Application" (Form SSA-521 (11-85)), dated in September 
1997, which indicates that the appellant informed the Social 
Security Administration that he desired to withdraw his claim 
for SSI, and that he was receiving VA pension benefits.  He 
further stated, "Please release my SSA benefits."  

A report of contact (VA Form 119), dated in June 1999, shows 
that the RO contacted the Social Security Administration, and 
obtained information on payments made to the appellant.  The 
SSA apparently informed the RO that it sent that appellant 
his first check in October 1997, for $3,334 (which was 
retroactive to April 1997).  Additional payments were 
apparently sent through April 1999 which ranged between $741 
and $917 per month.  

In June 1999, the Committee on Waivers and Compromises 
(Committee) denied the appellant's request for a waiver of 
recovery of the overpayment, which it was determined amounted 
to $7,942 (apparently for the period from December 1, 1997 to 
April 1999).  The Committee determined that there was bad 
faith on the appellant's part with respect to the overpayment 
at issue.  The appellant has appealed that determination.  

The issue is whether the appellant is entitled to waiver of 
recovery of the overpayment of pension benefits, in the 
amount of $7,942.  The Board notes that the Committee 
concluded that the appellant had demonstrated bad faith in 
the creation of the overpayment now at issue.  
Notwithstanding this, however, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.963(a).  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to 
various elements, which are not intended to be all inclusive.  
These elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of faults where 
VA fault is also involved, whether collection of the debt 
would cause the debtor undue financial hardship by depriving 
her of basic necessities, whether collection would defeat the 
purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, and whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right (i.e., changing position to one's detriment).  
38 C.F.R. § 1.965(a).

Where fraud, misrepresentation, or bad faith on the part of 
the claimant is shown, denial of waiver of recovery of an 
overpayment of VA benefits may be made without regard to 
factors considered in applying the equity and good conscience 
standard.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).

Pursuant to 38 C.F.R. § 1.965(b)(2), bad faith only requires 
an intent to seek an unfair advantage with knowledge of the 
likely consequences and a subsequent loss to the Government.  

The Board finds that the initial creation of the indebtedness 
of $7,942 was solely the result of the appellant's bad faith.  
A review of the record reveals that the appellant was granted 
nonservice-connected pension in December 1997.  At the time 
of his award, the RO informed the appellant that the amount 
of pension benefits depended upon his annual income, 
including all annual income from the Social Security 
Administration.  In addition, he was advised in writing in 
the December 1997 award letter (dated in February 1998), and 
in a second letter from the RO (also dated in February 1998), 
that his rate of VA pension depended on total income and that 
he was required to notify the VA immediately if income 
received from any source was different than that was shown on 
the award letter.  The award letter also clearly indicated 
that his income was found to be $0 annually.  

In a letter, dated in June 1998, the RO notified the 
appellant that it proposed to terminate his pension payments 
due to excess income (i.e., his income from the Social 
Security Administration).  In November 1998, the RO 
terminated his pension payments.  The appellant's first 
notice to the RO that he was receiving benefits from the 
Social Security Administration came about one month after the 
RO's November 1998 letter notifying him it had terminated his 
payments.  See appellant's FSR, received in late December 
1998.  Although the appellant was receiving both VA pension 
payments and payments from the Social Security Administration 
from October 1997 to April 1999, at no point prior to the 
RO's notice of its proposal to terminate his benefits, in 
June 1998, did the appellant notify VA of his receipt of 
benefits from the Social Security Administration.  Therefore, 
it is the opinion of the Board that the appellant's actions 
in the creation of the overpayment show his intention to seek 
an unfair advantage with knowledge of the likely consequences 
thereof.  Accordingly, the Board finds that the original 
overpayment of $7,942 is the result of the appellant's bad 
faith.  

In reaching this decision, the Board has considered the 
appellant's evidence that he informed the Social Security 
Administration that he desired to withdraw his claim for SSI, 
and that he was receiving VA pension benefits.  He further 
stated that he called the RO with this information, and that 
he sent them his September 1997 "request for withdrawal of 
benefits."  However, the Board notes that the appellant has 
not specified when he called the RO, or when he sent the RO 
his request for withdrawal of benefits, nor does the RO have 
a record of the alleged phone call.  In addition, a review of 
the claims file shows that the appellant's September 1997 
request for withdrawal of benefits was not entered into the 
record until November 1999.  Given the aforementioned 
evidence, the Board finds that the probative value of the 
appellant's written statements and evidence are outweighed by 
the contrary evidence of record.  Specifically, the evidence 
against the claim includes evidence from the Social Security 
Administration that the appellant began receiving benefits in 
October 1997, and "negative evidence" indicating that he 
did not come forward to inform the RO of his receipt of these 
benefits until well after he was notified of the proposed 
termination of pension payments.  The Board finds that the 
foregoing is highly probative evidence indicating that the 
appellant was not actually entitled to any pension benefits 
during the time period in issue.  As the original overpayment 
of $7,942 is the result of the appellant's bad faith, 
specifically his failure to report income from Social 
Security Administration during the period from October 1997 
to June 1998, a waiver is precluded.  38 U.S.C.A. § 5302; 38 
C.F.R. §§ 1.962, 1.965.  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107. Application of the standard of equity and 
good conscience is thus prohibited.


ORDER

Waiver of recovery of an overpayment of pension benefits in 
the amount of $7,942.00 is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

